Exhibit 10.3

AMENDMENT NO. 1

AND WAIVER TO

FIFTH AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

This Amendment No. 1 and Waiver (“Amendment No. 1 and Waiver”) to the Loan
Agreement (as defined below) is entered into as of March 2, 2009, by and among
STREAM HOLDINGS CORPORATION, a Delaware corporation (“SHC”), STREAM FLORIDA
INC., a Delaware corporation and a wholly-owned Subsidiary of SHC (“SFI”),
STREAM INTERNATIONAL INC., a Delaware corporation and a wholly-owned Subsidiary
of SHC (“Stream”), STREAM NEW YORK INC. a Delaware corporation and a
wholly-owned Subsidiary of SHC (“SNY”) and STREAM INTERNATIONAL EUROPE B.V., a
company organized under the laws of the Netherlands and a wholly-owned
Subsidiary of Stream (“Stream BV”), (SFI, Stream, SNY and Stream BV, each a “US
Borrower” and collectively the “US Borrowers”), STREAM INTERNATIONAL CANADA
INC., a company organized under the laws of Ontario and a Subsidiary of Stream
(“Stream Canada”), STREAM INTERNATIONAL SERVICE EUROPE B.V., a company organized
under the laws of the Netherlands and a wholly-owned Subsidiary of Stream
International (Bermuda) Ltd. (“Stream Service BV”), STREAM INTERNATIONAL (N.I.)
LIMITED, a company organized under the laws of Northern Ireland and a Subsidiary
of Stream (“Stream UK”) and STREAM INTERNATIONAL GMBH, a company organized under
the laws of Germany and a Subsidiary of Stream (“Stream Germany”) (Stream
Canada, Stream Service BV, Stream UK and Stream Germany, each a “Foreign
Borrower” and collectively the “Foreign Borrowers”) (US Borrowers and the
Foreign Borrowers, each a “Borrower” and collectively the “Borrowers”), and
STREAM GLOBAL SERVICES, INC, a Delaware corporation and the owner of all of the
issued and outstanding shares of the capital stock of SHC (“SGS”) (SHC and SGS,
each a “Guarantor” and collectively the “Guarantors”; Borrowers and Guarantors,
each a “Loan Party” and collectively the “Loan Parties”), the financial
institutions which are now or which hereafter become a party to the Loan
Agreement (collectively, the “Lenders” and individually a “Lender”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
“Agent”), PNC as “Swingline Lender” (as hereafter defined), STEEL CITY CAPITAL
FUNDING, LLC (“SCCF”), as agent for Term B Lenders (SCCF, in such capacity,
“Term B Agent”), PNC CAPITAL MARKETS LLC., as sole lead arranger (in such
capacity, “Lead Arranger”) and SIEMENS FINANCIAL SERVICES, INC., as
documentation agent (in such capacity, “Documentation Agent”).

BACKGROUND

Each of the Loan Parties, Agent, Term B Agent and Lenders are parties to a Fifth
Amended Restated Revolving Credit, Term Loan and Security Agreement, dated as of
January 8, 2009 (as amended, restated or otherwise modified from time to time,
the “Loan Agreement”), pursuant to which Agent, Term B Agent and Lenders provide
Borrowers with certain financial accommodations.



--------------------------------------------------------------------------------

Agent has caused the issuance of four (4) Letters of Credit for the benefit of
US Borrowers in the Maximum Face Amount of approximately $7,500,000 (subject to
currency fluctuations) in connection with the obligations of US Borrowers under
leases of Real Property (the “Existing Landlord L/Cs”). In order to, inter alia,
create additional Undrawn Availability under the Loan Agreement, Loan Parties
have requested Ares Corporate Opportunities Fund II, L.P., a Delaware limited
partnership (“Ares II LP”) or one or more of its Affiliates (each such Affiliate
being referred to as an “Ares Affiliate”; and each Ares Affiliate and Ares II LP
being referred to collectively as the “Ares Guarantors”) to cause the issuance
of letters of credit from one or more financial institutions or other entities
other than Lenders and their Affiliates, which will replace the Existing
Landlord L/Cs (“Replacement L/Cs”). In order to induce the Ares Guarantors to
cause the issuance of the Replacement L/Cs, SGS, SHC, SFI, Stream and SNY (the
“Initial Ares-Obligated Loan Parties” and, together with any other Person that
becomes a party thereto pursuant to Section 9(b) of the Reimbursement Agreement,
the “Ares-Obligated Loan Parties”) have agreed to enter into a Guarantee and
Reimbursement Agreement in the form annexed hereto as Exhibit A (the
“Reimbursement Agreement”) which includes grant of a Lien on the Collateral of
the Ares-Obligated Loan Parties in favor of Ares II LP and certain of its
Affiliates.

Section 7.10 of the Loan Agreement restricts the ability of Loan Parties to
enter into transactions with Affiliates. Loan Parties have requested Agent, Term
Loan B Agent and Lenders to waive any failure to comply with Section 7.10 of the
Loan Agreement arising out of the entering into and performance under the
Reimbursement Agreement. Loan Parties have also requested Agent, Term B Agent
and Lenders to amend (i) the definition of “Permitted Encumbrances” appearing in
the Loan Agreement, (ii) Section 7.3 of the Loan Agreement and (iii) Section 7.8
of the Loan Agreement, all so as to permit the Ares-Obligated Loan Parties to
enter into the Reimbursement Agreement. Agent, Term B Agent, Revolving Lenders
and Term B Lenders are willing to grants such waiver (together with the other
waivers provided herein), and amend the Loan Agreement, all on the terms and
conditions set forth herein.

NOW, THEREFORE, based upon the premises set forth above and in consideration of
any loan or advance or grant of credit heretofore or hereafter made to or for
the account of Loan Parties by Agent, Term B Agent and Lenders, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 5 below, the Loan Agreement is hereby amended as
follows:

(a) The following defined terms are inserted into Section 1.2 of the Loan
Agreement, in the appropriate alphabetical order:

“Amendment No. 1 and Waiver” shall mean that certain Amendment No. 1 and Waiver
dated as of March 2, 2009, to the Fifth Amended Restated Revolving Credit, Term
Loan and Security Agreement, dated as of January 8, 2009, by and among Loan
Parties, Agent, Term B Agent and Lenders.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” shall mean the date upon which the conditions
precedent to the effectiveness of Amendment No. 1 and Waiver have been
satisfied, as determined by Agent and Term B Agent.

“Ares II LP” shall mean Ares Corporate Opportunities Fund II, L.P., a Delaware
limited partnership.

“Ares Guarantors” shall mean Ares II LP and one or more of its Affiliates.

“Ares-Obligated Loan Parties” shall mean SGS, SHC, SFI, Stream and SNY and any
other Person that becomes a party thereto pursuant to Section 9(b) of the
Reimbursement Agreement.

“Ares Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement dated on or about the Amendment No. 1 Effective Date by
and among the Loan Parties, Agent, Term B Agent and Ares II LP, on behalf of the
Ares Guarantors.

“Reimbursement Agreement” shall mean the Guarantee and Reimbursement dated as of
March 2, 2009 between the Ares-Obligated Loan Parties and Ares II LP.

“Replacement L/Cs” shall mean the letters of credit issued promptly following
the Amendment No. 1 Effective Date by financial institutions or other entities
acceptable to Agent and Term B Agent in favor of certain landlords of Real
Property leased by US Borrowers, in exchange for Letters of Credit previously
provided by Agent to such landlords, the obligations under or in respect of
which letters of credit to be issued in replacement of Letters of Credit shall
be subject to reimbursement under the Reimbursement Agreement but subject
further to the provisions of the Ares Subordination Agreement.

(b) The definition of “Permitted Encumbrances” appearing in Section 1.2 of the
Loan Agreement is hereby amended by changing the word “and” appearing
immediately prior to clause “(k)” thereof to a comma and by inserting the
following immediately prior to the period appearing at the end thereof:

and (l) Liens in favor of the Ares Guarantors granted under the Reimbursement
Agreement

(c) Section 5.13 of the Loan Agreement is hereby amended by inserting the
parenthetical “(other than SGS)” after the phrase “Loan Party” appearing in the
second sentence of such Section.

 

3



--------------------------------------------------------------------------------

(d) Section 7.3 of the Loan Agreement is hereby amended by changing the word
“and” appearing immediately prior to clause “(b)” thereof to a comma and by
inserting the following immediately prior to the period appearing at the end
thereof:

and (c) obligations of the Ares-Obligated Loan Parties in favor of the Ares
Guarantors under the Reimbursement Agreement

(e) Section 7.8 of the Loan Agreement is hereby amended by changing the word
“and” appearing immediately prior to clause “(ix)” thereof to a comma and by
inserting the following immediately prior to the period appearing at the end
thereof:

and (x) Indebtedness of the Ares-Obligated Loan Parties in favor of the Ares
Guarantors under the Reimbursement Agreement

(f) The Schedules to the Loan Agreement are hereby amended and restated in their
entireties, as of the Amendment No. 1 Effective Date, by the Schedules to the
Amendment No. 1 and Waiver.

3. Waiver. Subject to satisfaction of the conditions precedent set forth in
Section 4 below, Agent, Term B Agent, Revolving Lenders and Term B Lenders
hereby waive the application of the Loan Agreement and the Other Documents,
including Section 7.10 of the Loan Agreement, to the execution, delivery and
performance of the Reimbursement Agreement.

4. Conditions of Effectiveness. This Amendment No. 1 and Waiver shall become
effective upon satisfaction of each of the following conditions precedent:

(a) Agent shall have received a copy of this Amendment No. 1 and Waiver executed
by Term B Agent, Required Revolving Lenders, Term B Lenders and each of the Loan
Parties, to be promptly followed by delivery to Agent by ten (10) originally
executed copies hereof;

(b) Agent shall have received true and correct copies of the fully executed
Reimbursement Agreement, in the form annexed hereto as Exhibit A.

(c) Agent shall be reasonably satisfied that efforts have been commenced for the
issuance of the Replacement L/Cs by financial institutions or other entities
satisfactory to Agent and Term B Agent promptly after the Amendment No. 1
Effective Date and, upon the actual issuance thereof, the Letters of Credit
which shall have previously been issued to the respective landlords of US
Borrowers shall be returned to Agent for cancellation.

(d) Ares II LP and the Initial Ares-Obligated Loan Parties shall have entered
into a Subordination and Intercreditor Agreement with Agent in the form annexed
hereto as Exhibit B.

(e) Agent shall have received such other certificates, instruments, documents
and agreements as may be required by Agent, Term B Agent, or their respective
counsel relating to the transactions contemplated in this Amendment No. 1 and
Waiver.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

(a) This Amendment No. 1 and Waiver, and the Loan Agreement, constitute legal,
valid and binding obligations of each Loan Party and are enforceable against
each Loan Party in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

(b) Upon the effectiveness of this Amendment No. 1 and Waiver, each Loan Party
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not waived hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment No. 1 and Waiver, provided that (i) such
representations and warranties shall be true and correct in all material
respects and (ii) to the extent that such representations and warranties relate
solely to an earlier date, such representations and warranties shall be true and
correct in all material respects as of such earlier date (but, in the case of
each of clauses (i) and (ii), after giving effect to this Amendment No. 1 and
Waiver).

(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment No. 1 and Waiver.

6. Effect on the Loan Agreement.

(a) Except as specifically waived herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

(b) Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment No. 1 and Waiver shall not operate as a waiver
of any right, power or remedy of Agent or Lenders, nor constitute a waiver of
any provision of the Loan Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.

7. Governing Law. This Amendment No. 1 and Waiver shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the internal
laws of the State of New York.

8. Headings. Section headings in this Amendment No. 1 and Waiver are included
herein for convenience or reference only and shall not constitute a part of this
Amendment No. 1 and Waiver for any other purpose.

9. Counterparts; Facsimile. This Amendment No. 1 and Waiver may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or “pdf” transmission
shall be deemed to be an original signature hereto.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 1 and Waiver has been duly executed as of
the day and year first written above.

 

STREAM HOLDINGS CORPORATION,

as a Guarantor By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Treasurer

STREAM FLORIDA INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Chief Executive Officer

STREAM INTERNATIONAL INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President

STREAM NEW YORK INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President

STREAM INTERNATIONAL CANADA INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President [signatures continued on following
page]

 

6



--------------------------------------------------------------------------------

STREAM INTERNATIONAL (N.I.) LIMITED,

as a Borrower By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM INTERNATIONAL GMBH,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM INTERNATIONAL EUROPE B.V.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director STREAM INTERNATIONAL SERVICE EUROPE
B.V., as a Borrower By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM GLOBAL SERVICES, INC.,

as a Guarantor

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Chief Executive Officer
[signatures continued on following page]

 

7



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:  

/s/ Scott Goldstein

Name:   Scott Goldstein Title:   Vice President U.S. BANK NATIONAL ASSOCIATION,
as Lender By:  

/s/ Steven C. Gonzalez

Name:   Steven C. Gonzalez Title:   Vice President SIEMENS FINANCIAL SERVICES,
INC., as Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[signatures continued on following page]

 

8



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as Lender

By:  

/s/ Ilene Silberman

Name:   Ilene Silberman Title:   Vice President STEEL CITY CAPITAL FUNDING, LLC,
as Term B Lender and as Term B Agent By:  

/s/ Susanna Siskind

Name:   Susanna Siskind Title:   Vice President A3 FUNDING LP, as Term B Lender
By:   A3 Fund Management LLC, it general partner By:  

/s/ Kevin Genda

Name:  

Kevin Genda

Title:   ABLECO FINANCE LLC, as Term B Lender By:  

/s/ Kevin Genda

Name:  

Kevin Genda

Title:  

 

9